UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21666 Hatteras Master Fund, L.P. (Exact name of registrant as specified in charter) 8540 Colonnade Center Drive, Suite 401 Raleigh, NC 27615 (Address of principal executive offices) (Zip code) David B. Perkins Hatteras Investment Partners, LLC 8540 Colonnade Center Drive, Suite 401 Raleigh, NC 27615 (Name and address of agent for service) Registrant's telephone number, including area code: 919.846.2324 Date of fiscal year end: March 31 Date of reporting period: July 1, 2010 - June 30, 2011 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. PROXY VOTING RECORD FOR PERIOD JULY 1, 2, 2011 NAME OF ISSUER TICKER SYMBOL CUSIP NUMBER SHARE-HOLDER MEETING DATE MATTER VOTED ON MATTER PROPOSED BY? DID REGISTRANT VOTE? WHAT VOTE WAS CAST? FOR OR AGAINST MANAGEMENT Nabors Industries Ltd. NBR G6359F-OIH 7-June Proposal I:Directors/2 Nominees Board of Directors Yes For For Mgt. Nabors Industries Ltd. NBR G6359F-OIH 7-June Proposal II:Appointment of PricewaterhouseCoopers LLP as independent auditor and to authorize the audit committee of the board of directors to set the auditor’s remuneration Board of Directors Yes For For Mgt. Nabors Industries Ltd. NBR G6359F-OIH 7-June Proposal III:Proposal to approve a nonbinding advisory vote regarding the compensation paid to the company’s named executive officers. Board of Directors Yes For For Mgt. Nabors Industries Ltd. NBR G6359F-OIH 7-June Proposal IV:Proposal to recommend, by nonbinding advisory vote, the frequency of shareholder advisory votes on the company’s executive compensation Board of Directors Yes 3 Years For Mgt. Nabors Industries Ltd. NBR G6359F-OIH 7-June Proposal V:Shareholder proposals to adopt the majority vote standard for director elections Shareholders Yes Against For Mgt. Nabors Industries Ltd. NBR G6359F-OIH 7-June Proposal VI: Shareholder proposal to adopt the requirement that all directors stand for election annually Shareholders Yes Against For Mgt. Security Capital Preferred Growth LLC N/A N/A 23-June Proposal I: Directors/2 Nominees Board of Directors Yes For For Mgt. Security Capital Preferred Growth LLC N/A N/A 23-June Proposal II: To transact such other business as may properly come before the annual meeting or any adjournment or postponement of the annual meeting Board of Directors Yes For For Mgt. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant Hatteras Master Fund, L.P. By (Signature and Title)* /s/ David B. Perkins David B. Perkins, President Date August 26, 2011
